NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                         MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



CIERA MONIQUE ALLEN,                )
                                    )
           Appellant,               )
                                    )
v.                                  )                    Case No. 2D17-910
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed October 18, 2017.

Appeal from the Circuit Court for Polk
County; Kelly P. Butz, Judge.

Howard L. Dimmig, II, Public Defender,
and Pamela H. Izakowitz, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.

SILBERMAN, Judge.

              In this Anders1 appeal, we affirm the revocation of Ciera Monique Allen's

drug offender probation and resulting sentence for possession of hydrocodone. We

remand only for the trial court to correct the revocation order to conform to the trial




              1
                  Anders v. California, 386 U.S. 738 (1967).
court's oral pronouncement. See Jones v. State, 221 So. 3d 736, 736 (Fla. 2d DCA

2017); Symes v. State, 193 So. 3d 1067, 1067 (Fla. 2d DCA 2016).

              An amended affidavit of violation of probation (VOP) was filed in January

2017 that alleged one violation of condition 2, two violations of condition 7, two

violations of special condition 3, one violation of special condition 7, and one violation of

special condition 8. At the revocation hearing, the trial court stated that it would delete

the violation of special condition 7, and Allen then admitted to violating the conditions in

the amended VOP affidavit. But the written revocation order states that Allen admitted

all conditions stated in the January 2017 amended VOP affidavit. Therefore, we

remand for the trial court to correct the revocation order to indicate that Allen did not

admit to a violation of special condition 7.

              Affirmed and remanded.



LaROSE, C.J., and MORRIS, JJ., Concur.




                                               -2-